DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this Application after Final Rejection. Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/14/2020 has been entered. 
Claims 1-4, 6-11, 13-17 and 19-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is statement for reasons for allowance: 
Claim 1 recites 
“A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to cause the processor to be 
identifying a trap for use in isolating a malicious activity associated with a malicious attack; 
deploying the trap and automatically reconfiguring a network associated with the data processing system such that the malicious activity is routed to the trap thereby isolating the malicious activity; 
observing a behavior of the malicious activity within the trap;
 extracting features associated with the malicious activity in the trap; and 
utilizing the extracted features to handle a future malicious activity, wherein the handling of the future malicious activity comprises building a new trap and wherein building the new trap comprises: 
comparing the extracted features to an existing trap in a set of existing traps; and 
responsive to identifying a difference in the extracted features from features of the existing trap, building the new trap to include the features of the existing trap and to address the extracted features”.
Yang (US8677495B1) discloses dynamically creating traps in a computing device to detect a malicious application.  The trap may be a fake e-mail address created in response to detecting running of an application in the computing device.  The fake e-mail address includes a local-part that identifies the application and identifies the mobile computing device (e.g., by user identifier).  A backend system receives e-mails that are addressed to fake e-mail addresses.  The backend system parses a recipient address of a received e-mail to identify an application associated with the e-mail and the computing device where the fake e-mail address was identifying a trap for use in isolating a malicious activity associated with a malicious attack; and deploying the trap and automatically reconfiguring a network associated with the data processing system such that the malicious activity is routed to the trap thereby isolating the malicious activity; observing a behavior of the malicious activity within the trap; …and responsive to identifying a difference in the extracted features from features of the existing trap, building the new trap to include the features of the existing trap and to address the extracted features .
Sallam (US2012/0255000A1) discloses a system for protecting an electronic device against malware includes a memory, an operating system configured to execute on the electronic device, and a below-operating-system security agent.  The below-operating-system security agent is configured to trap an attempted access by a first driver of the operating system of a second driver of the electronic device, access one or more security rules to determine whether the attempted access is indicative of malware, and operate at a level below all of the operating systems of the electronic device accessing the second driver. Sallam also fails to anticipate or render obvious the claimed invention as a whole in that it at least fails to disclose deploying an identified trap and automatically reconfiguring a network associated with the data processing system such that the malicious activity is routed to the trap thereby isolating the malicious activity; observing a behavior of the malicious activity within the trap;…and responsive to identifying a difference in the extracted features from features of the existing trap, building the new trap to include the features of the existing trap and to address the extracted features .

Closest prior arts reviewed and made of record, alone or in combination, fail to anticipate and/or render obvious the claimed invention as a whole recited in claim 1 and similarly stated in claims 9 and 15. 
Claims 1-4, 6-11, 13-17 and 19-20 are allowed.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434